Citation Nr: 1125725	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-15 988	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for right carpal tunnel syndrome.

2. Entitlement to an initial compensable rating for right knee osteomalacia.

3. Entitlement to an initial compensable rating for left knee osteomalacia.

4. Entitlement to an initial compensable rating for low back strain. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1998 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.


REMAND

The Veteran seeks initial higher ratings for right carpal tunnel syndrome, right and left knee osteomalacia, and low back strain.  

On the claim for increase for right carpal tunnel syndrome, the Veteran described neurological symptoms, including numbness and tingling, on the VA examination in February 2007, but electrodiagnostic testing was not done.  As the disability is rated on the basis of complete or incomplete paralysis of the affected nerve, electrodiagnostic testing would be helpful in determining the level of functional impairment.  As the record is insufficient to determine the current level of disability, further development under the duty to assist is needed. 

On the claims for increase for right and left knee osteomalacia, the Veteran had right knee surgery in July 2010.  As there has been a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  



As for the left knee, in May 2011 at her hearing, the Veteran described functional loss due to pain.  As the record is insufficient to determine the current level of left knee disability, further development under the duty to assist is needed. 

On the claim for increase for low back strain claim, in May 2011 at her hearing, the Veteran described additional limitation of motion of the low back since her last VA examination in February 2007.  As the record is insufficient to determine the current level of left knee disability, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran VA examinations to determine the current level of impairment due to: 

a).  Right carpal tunnel syndrome.  

The examination should include nerve conduction studies.  The VA examiner is asked to describe any sensory disturbance or organic changes and whether the findings are consistent with either neuritis or neuralgia; 

b).  Right and left knee osteomalacia.  

The VA examiner is asked to describe range of motion of each knee in flexion and in extension and any instability in each knee and any additional functional loss of flexion or of extension due to pain, weakness, fatigability, pain on movement, including during flare-ups or with repetitive use; 



if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation of flexion or extension. 

c).  Low back strain. 

The VA examiner is asked to describe range of motion of the lumbosacral spine in degrees of:

i).  Forward flexion, extension, right and left lateral flexion, and right and left rotation, 

ii).  Muscle spasm or guarding, or muscle spasm or guarding, resulting in an abnormal gait or abnormal spinal contour, if any, and, 

iii).  Any additional functional loss of forward flexion, extension, lateral flexion, or rotation, due to pain, weakness, fatigability, pain on movement, including during flare- ups or with repetitive use; if feasible, any additional functional loss should be expressed in terms of degrees of additional limitation of the affected plane of motion.

The Veteran's file should be made available to the VA examiners for review.

3.  On completion of the above development, adjudicate the claims.  If any decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


